Citation Nr: 1100648	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service connection 
for an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and major depression.  

2.  Entitlement to service connection for major depressive 
disorder.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder (other than major depressive disorder), to include PTSD.  


REPRESENTATION

Veteran represented by:	Christopher N. Godios, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to November 
1991.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Cleveland, Ohio, VA 
Regional Office (RO).  

The Veteran testified before a hearing officer at the RO in July 
2008.  In addition, he testified before the undersigned Veterans 
Law Judge in Washington, D.C., via videoconference in July 2010.  
A transcript of each of the hearings has been associated with the 
claims file.  The Veteran waived initial agency of original 
jurisdiction (AOJ) consideration of additional evidence received 
at the Board following the hearing in 2010.  Transcript at 2-3 
(2010)  

The issue of entitlement to service connection for an acquired 
psychiatric disorder (other than major depressive disorder), to 
include PTSD being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, to 
include major depression and PTSD, was denied in a September 1996 
rating decision.  The Veteran did not appeal and that decision is 
final.

2.  The evidence added to the record since the September 1996 
rating decision pertaining to an acquired psychiatric disorder, 
to include PTSD and major depression, is relevant and probative.

3.  There is competent and credible evidence tending to establish 
that major depressive disorder was manifest in service and is 
attributable to service.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision, which denied entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD and major depression, is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  Major depressive disorder was incurred in active service.  38 
U.S.C.A. §1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is reopening the claim and granting service connection for 
major depression.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist in regard to reopening the claim or 
granting service connection for major depressive disorder, such 
error was harmless and will not be further discussed.



I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Service connection for an acquired psychiatric disorder, to 
include PTSD and major depression, was previously addressed and 
denied by the AOJ in September 1996.  At the time of the prior 
decision, the record included the service treatment records, 
statements from the Veteran, and post service medical records.  
The evidence was reviewed and service connection for an acquired 
psychiatric disorder, to include PTSD and major depression, was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

At the time of the prior decision in September 1996, the AOJ 
determined there was no aggravation of a preexisting acquired 
psychiatric disorder, to include PTSD and major depression.  
Since that determination, the Veteran has applied to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and major depression.  

The evidence submitted since the prior final denial in September 
1996 is new and material.  The Board notes that while a history 
of suicide at age 16 has been noted, to include in a January 2008 
VA treatment record, the July 1990 service entrance examination 
report shows that psychiatric examination was normal.  In 
addition, the Medical Board report at separation notes that major 
depression had an onset during service, and the January 2008 VA 
treatment record notes the Veteran had had a psychotic break 
aboard ship during service.  In addition, a November 2007 private 
report notes PTSD upon which is a superimposed recurrent major 
depression.  The additional evidence, if accepted as true, when 
considered with the other evidence of record, is relevant, 
probative, and appears to raise a possibility of substantiating 
the claim.  The Board finds that the Veteran has submitted new 
and material evidence.  Therefore, the application to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and major depression, is 
granted and the claim is reopened.  



II.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2010).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  A pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where there 
was an increase in disability during service.  Clear and 
unmistakable evidence (obvious or manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This includes 
medical facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).  
Moreover, "temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, 
the increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include major depression.  Having 
considered the evidence, a finding in favor of service connection 
for major depressive disorder is supportable.  

First, the Board notes that, generally, veterans are presumed to 
have entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  The 
Board notes that while a history of depression in childhood has 
been noted in post-service records, and March 2008 private report 
notes the Veteran's statement to the effect that he had 
referenced psychological issues with a recruiter prior to service 
entrance, the July 1990 service entrance examination report shows 
that psychiatric examination was normal, and no psychiatric 
symptoms were noted.  In addition, and while the July 1991 
Medical Board report at separation notes that PTSD existed prior 
to service entrance, the report specifically notes that major 
depression with mood congruent psychotic features had onset 
during service in March 1991 and did not exist prior to service 
entrance.  In light of these findings, and having reviewed the 
record, the Board concludes that there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness in regard to a major depressive disorder at service 
entrance.  Thus, the theory of aggravation will not be further 
addressed.

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, to 
include the opinions to the contrary.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  

The Board notes that while a veteran generally is not competent 
to diagnose his mental condition, but rather competent to 
identify and explain the symptoms that he observes and 
experiences, in this case, in addition to the Veteran's 
statements in regard to his ongoing symptoms since service, there 
is an in-service finding of an initial onset of major depression 
during service, and the service department records are credible 
evidence that the Veteran's major depressive disorder had an 
onset during service.  See, e.g., Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, and while the Veteran has been 
variously diagnosed, there is lay and medical evidence of 
continuity of symptomatology since separation from service, and a 
competent diagnosis of major depressive disorder.  VA inpatient 
records, dated in August 1991 show an Axis I diagnosis of Major 
depression, private records, to include a September 1994 record, 
reflect depression, and a November 2007 detailed private report 
notes a diagnosis of recurrent Major Depressive Disorder.  See 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. 
Shinseki, No. 2009-7067 (2010).  

Thus, there is evidence of in-service incurrence of major 
depression and competent and credible lay and medical evidence of 
continuity of symptomatology and a diagnosis of major depression 
related to the in-service major depression.  Thus, service 
connection is warranted.  

The evidence is in favor of the claim of entitlement to service 
connection for major depressive disorder.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD 
with major depression, is granted.  

Service connection for major depressive disorder is granted.  


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder (other than major depression), to include 
PTSD.  Having reviewed the evidence, the Board finds that further 
development is required in that regard.  

Significantly, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

The Board notes that this presumption attaches only where there 
has been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The July 1990 service entrance examination 
report shows that psychiatric examination was normal.  

A July 1991 Medical Board Cover Sheet shows a primary diagnosis 
of "MAJOR DEPRESSION, CURRENT WITH MOOD CONGRUENT PYSCHOTIC 
FEATURES, SEVERE, EPTE CHRONIC DNEPTE #29634" and the second 
diagnosis entered was, "POST TRAUMATIC STRESS DISORDER, EPTE, 
NOT SERVICE AGGRAVATED #30981."  The Medical Board Report 
indicates an onset of major depression, recurrent with mood 
congruent psychotic features, severe, chronic in March 1991, that 
it did not exist prior to service entrance, and was permanently 
aggravated by service.  In addition, PTSD was noted to have had 
an onset in 1980 prior to service entrance and to have not been 
permanently aggravated by service.  Thus, a competent medical 
opinion in regard to whether there is clear and unmistakable 
evidence that an acquired psychiatric disability (other than 
major depressive disorder), to include PTSD, existed prior to 
service entrance and whether there is clear and unmistakable 
evidence that an acquired psychiatric disability was not 
aggravated during service sufficient to rebut the presumption of 
soundness is necessary for a determination.  Therefore, the AOJ 
should obtain an opinion, stated in the positive or negative in 
the specific terms noted in paragraph number 4 below, in regard 
to whether an acquired psychiatric disorder (other than major 
depressive disorder), to include PTSD, is etiologically related 
to service or service-connected disability or otherwise related 
to service.

The Board notes that a November 2007 private report notes, in 
pertinent part, as follows:

Whether [the Veteran] is psychotic or not is 
quite moot.  Indeed, he presently gives 
little test data evidence for such a 
diagnosis.  Rather, he appears to be 
debilitated by a PTSD that has been having 
time-spanning consequences, upon which is 
superimposed recurrent Major Depression that 
might go in and out of psychotic episodes.  
In any event, he is a deeply disturbed and 
dysfunctional man who probably needs to 
resolve the trauma of his brother's murder 
(and its sequellae) before he will be able to 
get on with his life.  

The Board notes that except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2010).  This includes an increase in disability.  
When aggravation of a veteran's non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that Social Security Administration (SSA) records 
associated with the claims file reflect that the Veteran was in 
receipt of SSA benefits in 1995 for affective disorders and a 
personality disorder.  At the hearing, he testified that he is 
receiving SSA disability benefits due to a psychiatric disorder, 
since 2006.  Transcript at 5-6 (2010).  The records associated 
with the 2006 SSA determination have not been associated with the 
claims file.  

The Board notes that a June 2010 private report notes, "several 
other psychiatric hospitalizations in his late teens or early 20s 
when he was in the Navy all occurring at Navy or VA facilities," 
and a November 2007 private report notes treatment following a 
suicide attempt at age 16, to include at S. H. approximately 7 
times over a three year period.  While private inpatient 
treatment records, dated in 1988, have been associated with the 
claims file, the AOJ should attempt to obtain any additional 
relevant private treatment records identified that have not been 
associated with the claims file.  

In addition, the June 2010 examiner noted that the Veteran was 
being treated by Dr. F. at an identified VA facility.  The up-to-
date VA treatment records have not been associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the 
Veteran's SSA disability records that have 
not been associated with the claims file, and 
particularly those associated with a 2006 
determination, to include any decisions and 
the medical records, upon which any decision 
was based.

2.  The AOJ should attempt to obtain the 
private treatment records pre-dating service 
entrance that have not been associated with 
the claims file.  All efforts in this regard 
should be documented in the claims file and 
all records obtained should be associated 
with the claims file.  

3.  The AOJ should obtain all up-to-date VA 
treatment records.  All records obtained 
should be associated with the claims file.  

4.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination to determine the 
nature and etiology of any acquired 
psychiatric disorder (other than major 
depressive disorder) to include PTSD.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
as to whether there is evidence that an 
acquired psychiatric disorder (other than 
major depressive disorder), to include PTSD 
(a) clearly and unmistakably (obvious and 
manifest) existed prior to service entrance 
and (b) whether any such disorder clearly and 
unmistakably (obvious and manifest) was not 
chronically worsened during service.  If the 
answer to either (a) or (b) above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that an acquired psychiatric 
disorder (other than major depressive 
disorder) to include PTSD, was shown during 
service or within the initial post-service 
year, or is otherwise related, in part or in 
whole, to service or is proximately due to or 
been chronically worsened by service-
connected disability.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

5.  In light of the above, the claim should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


